Title: Circular to Certain Recruiting Officers, 6 June 1799
From: Hamilton, Alexander
To: Certain Recruiting Officers


          
            New York June 6. 1799
          
          The Superintendence of the Recruiting service every where being under my direction you will hereafter communicate with me concerning it and make your returns to me. I send you the new a sett of new instructions to you which you are strictly to conform in whatsoever is applicable relative to your situation.
          With consideration I am Sir yr. Obed Servant
          
            
              
                Capt Callender Irvine Carlisle Pensylvania
                A
                
              
              
                Captain William Macrea Alexandria Virginia
                A
                H
              
              
                Captain Samuel Eddins Richmond do.
                A
                H
              
              
                Captain John Bishop Winchester do
                A
                H
              
              
                Lieutenant John Hancock Norfolk do
                A
                
              
              
                Lieutenant Merriwether Lewis Charlottesville do—
                I
                
              
              
                Lt. John Fergus Junior Wilmington N Carolina
                A
                
              
              
                Lt. Patrick Harris— do.
                A
                
              
              
                Capt. Francis K. Heeger Charles Town South Carolina—
                
                H
              
              
                Lt. William Deveaux Savannah Georgia—
                A
                
              
              
                Lieutenant Peter Shoemaker Frederick Town
                I
                
              
            
          
        